Citation Nr: 0310840	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appeal by the veteran of the apportionment of 
$120 to S. A. on behalf of two of the veteran's minor 
children, M. Z. and A. Z., was timely.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1980 to October 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 Special Apportionment Decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted an apportionment of 
$120 to S. A. on behalf of two of the veteran's minor 
children, M. Z. and A. Z.  The veteran disagreed with this 
decision and was issued a statement of the case.  Thereafter, 
he submitted a substantive appeal.  The RO determined that 
the substantive appeal was not timely.  In July 2002, he was 
issued another statement of the case regarding the timeliness 
of his appeal.  In January 2003, he testified before the 
undersigned at the RO.  


FINDINGS OF FACT

1.  The veteran was notified on October 3, 2000, that the 
October 2000 Special Apportionment Decision granted an 
apportionment of $120 to S. A. on behalf of two of the 
veteran's minor children, M. Z. and A. Z.; he was provided 
his appellate rights.

2.  After receiving a notice of disagreement from the 
veteran, the RO issued a statement of the case on December 
11, 2000.

3.  The veteran's substantive appeal was received on January 
22, 2001.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal to the 
October 2000 Special Apportionment Decision which granted an 
apportionment of $120 to S. A. on behalf of two of the 
veteran's minor children, M. Z. and A. Z.  38 U.S.C.A. § 
7105(A)(b) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(b), 20.501(b), 20.504 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  While the 
VCAA statutory provisions apply in this case, the VCAA 
regulations in Part 3 apply only to claims governed by Part 
3.  To the extent that this appeal involves regulations 
outside of Part 3, the VCAA statutory provisions alone are 
applicable. 66 Fed. Reg. 45,620, 45,629 (August 29, 2001) 
(Supplementary Information: Scope and Applicability).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In this case, the veteran was 
provided a letter in July 2001 which explained matters 
relative to VCAA.  In addition, the recent statement of the 
case also explained 38 C.F.R. § 3.159 and informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, the issue involves the 
timeliness of the appeal.  All pertinent documentation has 
been obtained and pertinent testimony was elicited at the 
veteran's hearing which complied with 38 C.F.R. § 3.103.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

In a case concerning apportionment of benefits, the 
provisions of 38 U.S.C.A. § 7105A regarding simultaneously 
contested claims apply.  The term "simultaneously contested 
claim refers to the situation in which the allowance of one 
claim results in the disallowance of another claim involving 
the same benefit or the allowance of one claim results in the 
payment of a lesser benefit to another claimant."  38 C.F.R. 
§ 20.3(p)(2002).  Appellate review is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a).  
In the case of a simultaneously contested claim, to be 
timely, a notice of disagreement from the person or persons 
adversely affected must be filed within 60 days from the date 
of mailing of the notification of the determination to him or 
her; otherwise, that determination will become final.  The 
date of mailing of the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether a notice of disagreement has 
been timely filed.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 
20.501(a).  A substantive appeal must be filed within 30 days 
from the date of mailing of the statement of the case.  The 
date of mailing of the statement of the case will be presumed 
to be the same as the date of the statement of the case for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 20.501(b).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305.  Also, in computing the 
time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

In this case, an October 2000 Special Apportionment Decision 
granted an apportionment of $120 to S. A. on behalf of two of 
the veteran's minor children, M. Z. and A. Z.  The veteran 
was notified on October 3, 2000 and he was provided his 
appellate rights.  After receiving a notice of disagreement 
from the veteran, the RO issued a statement of the case on 
December 11, 2000.  Therefore, the veteran had 30 days from 
December 11, 2000 to perfect his appeal via a substantive 
appeal.  The veteran's substantive appeal, which was dated by 
the veteran on January 18, 2001, was received on January 22, 
2001, according to the date stamp.

The Board finds that the veteran's substantive appeal was not 
timely because it was not received within 30 days of the 
statement of the case.  There is a date stamp of the date 
that it was received, so the 5-day period specified in 
38 C.F.R. § 20.305 does not apply.  Moreover, the veteran 
himself dated the document after the last date before 
expiration of the appeal period.  

In conjunction with his claim, the veteran presented written 
and oral testimony.  He maintains that January 2001 was a 
poor month for him health-wise.  The record corroborates that 
the veteran is totally disabled so there is no question that 
he has difficulties which affect his ability to function.  
The Board does not question the credibility of his statement.  
However, that being noted, he has not been deemed by VA to be 
incompetent.  The medical records during the pertinent time 
period also do not show incompetency or other objective 
medical evidence so as to conclude that good cause for delay 
in submission of the substantive appeal was demonstrated.  As 
such, VA laws and regulations require that he comply with the 
timeliness requirements.  If he was having difficulty, he 
could have requested an extension of time, but he did not do 
so.  

Consequently, the Board finds that a timely substantive 
appeal regarding the apportionment award was not filed, and, 
as such, the Board is without authority to exercise appellate 
jurisdiction over that claim.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  This is the case here.  


ORDER

The appeal the award of the October 2000 apportionment of 
$120 to S. A. on behalf of two of the veteran's minor 
children, M. Z. and A. Z. was not perfected in a timely 
manner.  The appeal is dismissed for lack of jurisdiction.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

